Santucci, J.
(dissenting and voting to affirm the judgment, with the following memorandum): As the majority correctly states, after the verdict was announced, the jury was polled; when one of the jurors was asked if the verdict of guilt was hers, she responded, “[w]ell, it is my verdict, although I feel like I was pressured to make that decision.” Thereafter, upon inquiry by the court, the juror explained that she was “pressured by the fact that everyone is standing up, yelling at me, why can’t you see it that way, why can’t you see it that way? Everyone is yelling like that. After eight hours of that you have to give in.” The majority concludes that the court’s inquiry did not resolve the uncertainty as to whether the verdict of guilt was unanimous and thus it should have been rejected. I disagree.
There is no allegation that the juror in question was improperly influenced by any forces outside of the jury room or due to her personal obligations or commitments. Moreover, the juror never stated that she did not vote “guilty” or that she did not believe the defendant was guilty beyond a reasonable doubt (cf. People v Francois, 297 AD2d 750 [2002]). Indeed, the juror specifically stated that “[guilty] is my verdict,” and thus the verdict was unanimous (see People v Maddox, 139 AD2d 597, 598 [1988]).
Neither the fact that the juror felt “pressure” within the jury room, nor the fact that the Supreme Court did not conduct a more extensive inquiry of the juror, constitutes reversible error in this case (see People v Chin, 255 AD2d 393 [1998]; People v Maddox, 139 AD2d at 598). It is axiomatic that the pressure of jury deliberations is at the very essence of the jury’s function (see generally People v Brown, 48 NY2d 388 [1979]). As stated by the Court of Appeals in the case of People v De Lucia (20 NY2d 275, 278 [1967]): “With regard to juryroom deliberations . . . [c]ommon experience indicates that at times articulate jurors may intimidate the inarticulate, the aggressive may unduly influence the docile. Some jurors may ‘throw in’ when deliberations have reached an impasse. Others may attempt to compromise. Permitting jurors to testify regarding such occurrences would create chaos.” This Court has also held that a verdict should not be rejected due to the allegation of fellow jurors’ pressure “in the absence of allegations regarding outside influences on a jury ... or the discovery of a juror’s lack of *694qualifications” (People v Maddox, 139 AD2d at 598 [internal quotation marks and citations omitted]). The De Lucia case and the Maddox case were decided in the context of postconviction applications, as opposed to the situation at bar, wherein the juror raised the issue of her fellow jurors’ pressure during the polling of the jury’s verdict. Nevertheless, the juror’s explanation of how she felt pressure within the jury room amounted to little more than comment upon “the tenor of deliberations,” and therefore did not provide a basis to reject the verdict (People v South, 47 AD3d 734 [2008]; see People v Lipman, 254 AD2d 435 [1998]; People v Maddox, 139 AD2d at 598).
Accordingly, the fact that the other jurors may have prevailed upon, persuaded, or simply convinced this juror to vote “guilty,” does not, in and of itself, impeach their verdict. Therefore, I would affirm the judgment of conviction.